Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/12/2021.
Allowable Subject Matter
3. Claims 55, 86 and 104 are allowed. 
4. Claims 58, 60-85, 87-103, 105-107 are allowed as being dependent on the independent claim.
5. Applicant’s arguments and claim amendments filed with the office on 05/12/2021 in response to the Non-final rejection dated 11/10/2020 were fully considered and found to be persuasive.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Maier et al (US 7990533 B2) teaches, A system and method for determining at least one of: a disease state, a metabolic state, a clinical outcome, and a disease progression of a test renal or prostate sample. A test Raman data set is obtained from the sample wherein said test Raman data set may comprise at least one of a plurality of Raman spectra and a plurality of spatially accurate wavelength resolved Raman images. The test Raman data set is compared to a plurality of reference Raman data sets using a chemometric technique. For analysis of renal samples, each of these reference Raman data sets may have an associated known renal sample and an associated known metabolic state, clinical outcome, and/or disease progression. For analysis of prostate samples, each of these reference Raman data sets may have an associated known 
Dasari et al (US 2014/0349337 A1) teaches, a method for the detection of one or more glycated analytes in a sample using Raman shifted light. The method can include obtaining a solution of the sample analyte and processing the solution such as by concentrating the sample. Subsequently, the concentrated sample can be illuminated with light and Raman data is acquired from the concentrated sample. The Raman data is then analyzed to determine levels of glycated analytes.
However, Maier et al and Dasari et al either individually or in combination fail to teach “illuminating a biological sample that is a body fluid droplet that has not been treated with a solution or a reagent to generate a plurality of interacted photons; and analyzing the Raman data set to identify a disease state by sampling along an outer ring of the biological sample that is between the center of the biological sample and the periphery of the biological sample”. 
The cited prior art does not teach or suggest “A method comprising: illuminating a biological sample that is a body fluid droplet that has not been treated with a solution or a reagent to generate a plurality of interacted photons; collecting a first portion of the plurality of interacted photons to generate a plurality of collected photons; passing the collected photons through a fiber array spectral translator to generate a plurality of photons comprising a plurality of wavelengths, wherein the fiber array spectral translator comprises a two dimensional array of optical fibers drawn into a one dimensional fiber stack, the fiber array spectral translator configured to receive the plurality of collected photons at the two-dimensional array of fibers and convert the plurality of collected photons into a linear arrangement; detecting the linear 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858  

/Jermele M Hollington/
Primary Examiner, Art Unit 2858